Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 1 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 2 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 3 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 4 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 5 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 6 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 7 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 8 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                           Exhibit 12 Page 9 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 10 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 11 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 12 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 13 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 14 of 15
Case 20-71228-pmb   Doc 92-11 Filed 03/05/21 Entered 03/05/21 11:58:14   Desc
                          Exhibit 12 Page 15 of 15
